DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 11, 13, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US PGPub 2011/0155318 A1) in view of Kawabe (US PGPub 2009/0218034 A1).
With regard to claim 1, Shibata teaches an optical bonding machine comprising a robotic placement machine (machine 10 including adhesive application station 3 and placement robot arm 4) configured to manipulate a first substrate (substrate 6), an adhesive application valve (valve 8) configured to apply an amount of adhesive onto the first substrate (figure 2, adhesive 81), and a support assembly (support stage 7) capable of supporting a second substrate (substrate 5) in a position such that a second substrate with an amount of adhesive placed thereon and supported by the support assembly is capable of facing upward while being supported on the support assembly, the support assembly being positioned proximate to the robotic placement machine, wherein the robotic placement machine is capable of manipulating the first substrate to receive the amount of adhesive from the adhesive application valve prior to being optically bonded to the second substrate so that the adhesive on the first substrate initially comes into contact with the adhesive on the surface of the second substrate during an optical bonding process of the first and second substrates, wherein a movement of the robotic placement machine is controllable over at least 3 axes (rotation of pivot 33, vertical and horizontal movement of placement machine 4).
Although Shibata teaches applying the adhesive to either the display panel or the protector sheet (paragraph 2), Shibata does not explicitly disclose at least one dispensing valve for dispensing an amount of adhesive on a second substrate.
Kawabe teaches applying adhesive via valves to the second substrate (figures 5-7, 9, 11, 13; application nozzles 13, slit nozzle 14; figures 23-24, dispenser 17) such that adhesive is applied to both the protector sheet and the display panel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply adhesive to both the protector sheet and the display using adhesive applicator means such as those in the teaching of Kawabe.  The rationale to do so would have been the motivation provided by the teaching of Kawabe, that to use such an adhesive pattern on both the protector sheet and the display predictably results in the ability to apply the adhesive with a pattern that ensures the transparent interlayer is formed between the protective plate and the display without trapping air bubbles (paragraph 192, line 5-9) while also permitting a manufacturing process that is less limited in terms of employable materials and can keep the equipment cost necessary for manufacture low (paragraph 32).  In this case, performing the method of bonding an adhesive coated protector sheet to an adhesive coated display of Shibata in view of Kawabe by applying adhesive to the second substrate in a desired pattern with an specific adhesive applicator valve (such as with the valves 13, 14, or 17 of Kawabe) would have resulted in the adhesive on the first substrate initially coming into contact with adhesive on the surface of the second substrate during an optical bonding process of the first substrate and the second substrate.

With regard to claim 2 and 14, the apparatus of Shibata is capable of applying a bead or dot of adhesive (figure 3, adhesive 81C).

With regard to claim 3, Shibata teaches the apparatus is capable of preventing bubbles (paragraph 20) during contacting/bonding (paragraph 35, 68).

With regard to claim 4 and 18, Shibata teaches the adhesive application valve (nozzle 8 held by robot arm 82) is retractable (paragraph 63, the nozzle is returned to its original position by robot arm 82) after moving into a position of engagement from an initial position away from the first substrate.

With regard to claim 5, although Shibata is silent as to the enclosure of the apparatus, it would have been expected that the apparatus would have been maintained within a building of some kind so as to protect both the machine and the substrates to be bonded from the elements.  Furthermore, since it would have been expected that in order to avoid contamination from foreign elements such as dirt or insects in the adhesive, maintaining the apparatus in an enclosed room would have been obvious.  In this case, enclosing the apparatus in a building or room reads on applicant’s limitation of “at least partially enclosed”.

With regard to claim 10, Shibata teaches a UV cure oven (paragraph 56).

With regard to claim 11, Shibata teaches the machine is capable of handling a first substrate that is frameless and transparent (paragraph 28).

With regard to claim 13, Shibata teaches the robotic placement machine is capable of tilting the first substrate during a manipulation of the first substrate (figure 2, flipping the first substrate on holder 1 around pivot point 33).

Claims 6, 15, 18, and in the alternative claim 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US PGPub 2011/0155318 A1) in view of Kawabe (US PGPub 2009/0218034 A1), as applied for claim 1 above, and in further view of Kai (JP 2004-314004).
With regard to claims 15 and 18 and in the alternative with regard to claim 4, Shibata does not explicitly disclose the adhesive applicator is retractable in a Z axis direction.
Kai teaches that having the adhesive application valve (nozzle 5) with a Z-axis actuator (Z actuator 14) was known in the art at the time of the invention.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the Z-axis actuator of Kai in the robotic arm holding the adhesive application valve of Shibata.  The rationale to do so would have been the motivation provided by the teaching of Kai, that to include such means predictably results in the ability to move the valve to a desired height suitable for adhesive application (paragraph 23, 31), and where one of ordinary skill in the art would have appreciated that the ability to move the adhesive applicator out of the area of bonding would have also enabled additional room for maneuvering of the substrates and bonding apparatus.

With regard to claim 6, Shibata does not explicitly disclose an adhesive collecting device.
Kai teaches that adhesive collecting devices (cloth 19) proximate an adhesive application valve (nozzle 5) were known in the art at the time of the invention. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the adhesive collecting device of Kai in the apparatus of Shibata.  The rationale to do so would have been the motivation provided by the teaching of Kai, that to include such a collection device predictably results in the ability to clean and prevent clogging of the valve regardless of the adhesive viscosity (abstract).

Claim 6 is in the alternative rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US PGPub 2011/0155318 A1) in view of Kawabe (US PGPub 2009/0218034 A1), as applied for claim 1 above, and in further view of Keller (US PN 4995333).
In the alternative with regard to claim 6, Shibata does not explicitly disclose an adhesive collecting device.
Keller teaches that it was known in the art at the time of the invention to collect excess adhesive that may be expelled from the nozzle when the substrate is not present (col. 6, line 10-23, drop plate 25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a collection device for the adhesive nozzle of Shibata.  The rationale to do so would have been the motivation provided by the teaching of Keller, that to include a device to catch excess adhesive predictably results in the ability to reduce the contamination of the equipment by fugitive adhesive (col. 6, line 16-18).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US PGPub 2011/0155318 A1) in view of Kawabe (US PGPub 2009/0218034 A1), as applied for claim 1 above, and in further view of Pyor (US PN 5380978).
With regard to claim 7, Shibata does not explicitly disclose a vision correction system.
Pryor teaches that cameras were known in the art at the time of the invention as suitable for use when aligning robotically assembled parts (col. 45, line 6-9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a camera when operating the apparatus of Shibata as in the teaching of Pryor. The rationale to do so would have been the motivation provided by the teaching of Pryor, that to use such a camera predictably results in the ability to assure the proper programmed location has been reached (paragraph 46, line 36-29).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US PGPub 2011/0155318 A1) in view of Kawabe (US PGPub 2009/0218034 A1), as applied for claim 1 above, and in further view of Kniss (US PGPub 2006/0043747 A1).
With regard to claim 8, Shibata does not explicitly disclose a height sensor.
Kniss teaches that height sensors associated with the robot carrier were known in the bonding art as suitable for determining the height differentials in carried objects (paragraph 55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include height sensors with the apparatus of Shibata. The rationale to do so would have been the motivation provided by the teaching of Kniss, that to include such sensors predictably allows for the multiple contact areas to engage objects that may have varying height differentials (paragraph 55).

In the alternative, claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US PGPub 2011/0155318 A1) in view of Kawabe (US PGPub 2009/0218034 A1), as applied for claim 1 above, and in further view of Anderson (US PGPub 2002/0122637 A1).
In the alternative with regard to claims 7 and 8, Shibata does not explicitly disclose a vision correction system or a height sensor.
Anderson teaches it was known in the bonding art at the time of the invention to use top-down view (reading on vision correction system) and side view cameras (reading on height sensor) to align substrates to be bonded (paragraph 153).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a top and side camera to effect precise alignment in the apparatus of Shibata.  The rationale to do so would have been the motivation provided by the teaching of Anderson, that having such camera systems as sensors predictably results in the ability to have computers and software replace labor intensive alignment processes (paragraph 153).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US PGPub 2011/0155318 A1) in view of Kawabe (US PGPub 2009/0218034 A1), as applied for claim 1 above, and in further view of Ornsteen (US PN 4215802).
With regard to claim 17, Shibata does not explicitly disclose a valve with a retractable applicator.
Ornsteen teaches that having heated (col. 7, line 13-25) adhesive application valves with retractable applicators (col. 6, line 23-26, nozzle 24) was known in the adhesive dispensing art at the time of the invention.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a retractable applicator as in the teaching of Ornsteen in the valve of Shibata. The rationale to do so would have been the motivation provided by the teaching of Ornsteen, that to include such a retractable applicator predictably results in the prevention of the discharge of excess glue by wiping back the adhesive via the action of the retracting applicator in addition to preventing undesirable leaking (col. 6, line 26-33).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-11, 13-15, and 17-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746